—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 21, 1993, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, e.g., People v Griffin, 207 AD2d 844; People v Ramsay, 199 AD2d 428). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*677The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.